 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                Case No. 2:19-CR-237-RSL
10
                            Plaintiff,                          ORDER GRANTING
11
                       v.                                       MOTION TO CONTINUE
12                                                              TRIAL
       DAVID HERNANDEZ-ESTRADA,
13
14                          Defendant.

15         This matter comes before the Court on a “Stipulated Motion to Continue Trial.” Dkt.
16 #24. Having considered the facts set forth in the motion, and defendant David Hernandez-
17 Estrada’s knowing and voluntary waiver, the Court finds as follows:
18
           1.     The Court adopts the facts set forth in the motion; specifically, that the nature of
19
     this case is complex, and that defense counsel needs additional time to review the discovery
20
     provided by the government and to prepare for trial. The Court accordingly finds that a failure
21
     to grant a continuance would deny counsel, and any potential future counsel, the reasonable time
22
23 necessary for effective preparation, taking into account the exercise of due diligence, within the
24 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25         2.     The Court finds that a failure to grant a continuance would likely result in a
26 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1
             3.    The Court finds that the additional time requested between January 21, 2020, and
 2
     the proposed trial date of July 27, 2020 is a reasonable period of delay, as this case is complex
 3
     and defense counsel needs additional time to review discovery. The Court finds that this
 4
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 5
     considering all the facts set forth above.
 6
 7           4.    The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10           5.    Defendant has signed a waiver indicating that he has been advised of his right to a
11 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including August 10,
13
     2020, Dkt. #25, which will permit trial to start on July 27, 2020, per the parties’ request.
14
             IT IS HEREBY ORDERED that the trial date be continued from January 21, 2020 to July
15
     27, 2020.
16
             IT IS FURTHER ORDERED that the pretrial motions deadline be continued to June 22,
17
     2020.
18
             IT IS FURTHER ORDERED that the period of time from the current trial date of January
19
     21, 2020, up to and including August 10, 2020, shall be excludable time pursuant to 18 U.S.C.
20
     § 3161, et seq. The period of delay attributable to this filing and granting of this motion is
21
     excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
22
     (h)(7)(B).
23
24
             DATED this 12th day of December, 2019.
25
26
27                                                     A
                                                       Robert S. Lasnik
28                                                     United States District Judge

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
